Filed 11/3/21 P. v. Bland CA2/2
Opinion following order vacating prior opinion
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B302262

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. TA080626)
         v.

JAMES BLAND,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Allen J. Webster, Jr., Judge. Affirmed.
      Joanna McKim, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Rene Judkiewicz, Deputy
Attorneys General, for Plaintiff and Respondent.

                                             ******
       Defendant and appellant James Bland (defendant) appeals
from the summary denial of his petition for resentencing under
Penal Code section 1170.95.1 In our original unpublished opinion
filed June 17, 2021, we affirmed the summary denial after
approving the procedure followed by the trial court. The
California Supreme Court granted review and by order dated
September 1, 2021, transferred the matter back to this court with
instructions to vacate our prior decision and reconsider the cause
in light of the recently published People v. Lewis (2021) 11
Cal.5th 952 (Lewis).
       We have reviewed the parties’ supplemental briefs and
upon reconsideration, we agree with defendant that the trial
court erred in summarily denying the petition without appointing
counsel and permitting briefing upon his filing a petition that
alleged all the requirements for relief under the statute.
However, we find the error harmless and again affirm the order.

                            BACKGROUND
The 2007 murder conviction
       In 2007, defendant was convicted of first degree murder in
violation of section 187, subdivision (a). The jury found true the
allegations that a principal personally used and discharged a
firearm and intentionally discharged a firearm causing great
bodily injury and death within the meaning of section 12022.53,
subdivisions (b), (c), (d), and (e)(1). The jury also found that the
murder was gang-related as alleged under section 186.22,
subdivision (b)(1)(A). The trial court sentenced defendant to a


1     All further statutory references are to the Penal Code,
unless otherwise indicated.




                                  2
total term of 50 years to life in prison, comprised of 25 years to
life for the murder and 25 years to life for the firearm
enhancement pursuant to section 12022.53, subdivision (d). The
judgment was affirmed on appeal in People v. Bernoudy (Oct. 31,
2008, B200994) (nonpub. opn.) (the appellate opinion).
Trial evidence
       The evidence summarized in the appellate opinion showed
that in 2005, defendant, a Blood gang member, his friend and
codefendant Pablo Bernoudy, a Crips gang member, and
defendant’s girlfriend Theasa Wandick all traveled from Los
Angeles to Bakersfield where they visited Wandick’s friend
Dawayna Phillips, who was married to a former Crips gang
member, Dominguez Prince. Along the way defendant showed
Wandick his gun. When they arrived, Phillips asked him to put
the gun away. Defendant, who claimed he never went anywhere
without his gun, handed it to Bernoudy. Later the gun was put
under the seat of Wandick’s car. During their stay the three
friends heard from Phillips about Prince’s physical abuse of her,
which they also witnessed firsthand. Out of Prince’s presence
defendant, with his gun in his lap, told Phillips that if his sister
had a boyfriend who mistreated her he would kill him.
       The next day defendant and Bernoudy accompanied Prince
to a liquor store. Prince became angry with Bernoudy, and
defendant told Prince, “I’m not going to let you fuck with my
homie.” When they returned to the apartment Prince punched
his wife because she had not prepared food. Prince then grabbed
Wandick by the throat when she went to her friend’s aid and told
defendant, “Come get your girl.” Phillips left with Wandick,
defendant and Bernoudy, and told them that she wished Prince
would die. Defendant and Bernoudy then offered to kill him.




                                 3
When Phillips declined the offer defendant offered to pistol whip
him instead. When the group returned to the apartment Prince
hit Wandick in the face and knocked her unconscious.
       Later defendant and Bernoudy accepted Prince’s offer of a
ride back to Los Angeles. The men were accompanied by the two
women and five children. During the drive defendant and
Bernoudy whispered to each other and Bernoudy wrapped his
hand in his shirt to wipe down the door handle and window
switch of the car. In Los Angeles defendant asked Prince to make
two stops. At the second stop defendant and Bernoudy got out of
the car and stood together at the driver’s side and Bernoudy shot
Prince in the head four times. Bernoudy and defendant then ran
away. Bernoudy used the same revolver that defendant had
passed to him at Phillips’s apartment the previous day. Both
Wandick and Phillips witnessed the shooting and testified at
defendant and Bernoudy’s trial.
The 1170.95 petition
       In 2019, defendant filed a petition for resentencing
pursuant to section 1170.95 and requested appointment of
counsel. On October 28, 2019, after a review of the court’s file
and the appellate opinion, the trial court found defendant
ineligible for relief under section 1170.95 and summarily denied
the petition. In particular the trial court reviewed the felony
complaint and information, jury instructions given at trial, the
court’s minutes reflecting the verdicts, and the appellate record,
including the appellate opinion.2


2     Most but not all of the documents cited by the trial court
are included in the appellate record. We also granted
respondent’s request to take judicial notice of portions of the
appellate record in People v. Bernoudy, supra, B200994, including




                                4
      Defendant filed a timely notice of appeal from the order.

                            DISCUSSION
       In 2018, the Legislature enacted Senate Bill No. 1437
(2017-2018 Reg. Sess.), which amended sections 188 and 189 to
eliminate murder based on the natural and probable
consequences doctrine and to narrow the scope of the felony-
murder rule. (Lewis, supra, 11 Cal.5th at p. 957, citing §§ 188,
subd. (a)(3), 189, subd. (e), as amended by Sen. Bill No. 1437.)
The Legislature also added section 1170.95 to provide convicted
murderers with a procedure to obtain retroactive relief if they
could not be convicted under the amended laws. (Lewis, at
p. 957.) A person is entitled to relief under section 1170.95 if he
was convicted of felony murder or murder under the natural and
probable consequences theory and all of the following conditions
apply: (1) “[a] complaint, information, or indictment was filed
against [him] that allowed the prosecution to proceed under a
theory of felony murder or murder under the natural and
probable consequences doctrine,” (2) he “was convicted of first
degree or second degree murder following a trial,” and (3) he
“could not be convicted of first or second degree murder because
of changes to Section 188 or 189 made effective January 1, 2019.”
(§ 1170.95, subd. (a).)
       In Lewis, the California Supreme Court held that upon the
filing of a petition alleging all the enumerated conditions for
relief under section 1170.95, the statute requires the trial court
to take the allegations as true, appoint counsel if requested, and


the verdict forms, jury instructions given, the information, and
the transcript of the prosecutor’s closing argument.




                                 5
entertain briefing, regardless of whether the record of conviction
demonstrates that the defendant is not entitled to relief. (Lewis,
supra, 11 Cal.5th at pp. 957, 962-963, 971-972; see § 1170.95,
subds. (b), (c).) After the appointment of counsel and
consideration of the parties’ briefs, the court may review the
record of conviction to determine the truth of the allegations in
the petition and to aid the court in assessing whether a petitioner
has made a prima facie showing. (Lewis, at pp. 957, 972.) If no
such showing is made the petition may be summarily denied.
But if made the court must then issue an order to show cause and
schedule a hearing. (Ibid.) At the show cause hearing the
prosecution bears the burden of proving beyond a reasonable
doubt that the petitioner is ineligible for section 1170.95 relief.
(§ 1170.95, subd. (d)(1) & (3).)
       Defendant’s petition set forth the required averments and
included a request for the appointment of counsel. The petition
was thus facially compliant and the trial court prematurely
denied it. (See Lewis, supra, 11 Cal.5th at pp. 957, 960-961.)
Also, to the extent the court engaged in factfinding to conclude
that defendant was a major participant in a felony acting with
reckless indifference to life, that was error. “In reviewing any
part of the record of conviction at this preliminary juncture, a
trial court should not engage in ‘factfinding involving the
weighing of evidence or the exercise of discretion.’” (Id. at
p. 972.)
       Error in denying a facially sufficient petition without the
appointment of counsel and the opportunity for briefing is tested
for prejudice under the standard of People v. Watson (1956) 46
Cal.2d 818, 836. (Lewis, supra, 11 Cal.5th at pp. 957-958.)
Under that test, defendant “must . . . ‘demonstrate there is a




                                6
reasonable probability that in the absence of the error he . . .
would have obtained a more favorable result.’ [Citations.] More
specifically, a petitioner ‘whose petition is denied before an order
to show cause issues has the burden of showing “it is reasonably
probable that if [he or she] had been afforded assistance of
counsel his [or her] petition would not have been summarily
denied without an evidentiary hearing.”’” (Id. at p. 974; accord,
People v. Daniel (2020) 57 Cal.App.5th 666, 678, review granted
Feb. 24, 2021, S266336.) Once counsel has been appointed and
has had the opportunity to file a brief, it is then appropriate for
the trial court to review the record of conviction to assist it in
assessing whether defendant has made a prima facie showing of
eligibility under section 1170.95. (Lewis, supra, at pp. 957, 971-
972.) Thus, it is defendant’s burden to show a reasonable
probability that such a review would have demonstrated a prima
facie showing of eligibility for relief under the statute.
       Defendant contends that the error is not harmless because
counsel could have assisted him in asserting a prima facie case in
the trial court by pointing to relevant and necessary parts of the
record that supported the petition, including disputed issues of
fact requiring an evidentiary hearing. As we construe
defendant’s contention, it is essentially that the trial court’s error
is prejudicial because it was error, and but for the error,
appointed counsel could have made a prima facie showing of
eligibility under the statute. Defendant has, however, offered no
hint as to how there might be a reasonable probability that
counsel could have accomplished that task.
       As respondent observes there is no reasonable probability
that defendant would have been able to make a prima facie
showing for relief, even if counsel had been appointed. Error in




                                  7
denying a facially sufficient petition prior to the appointment of
counsel is harmless if the record of conviction, including jury
instructions, shows that defendant is ineligible for relief as a
matter of law. (People v. Daniel, supra, 57 Cal.App.5th at
pp. 675, 677, review granted.) Where no instructions were given
on felony murder or murder under the natural and probable
consequences doctrine, the petitioner “is not ‘[a] person convicted
of felony murder or murder under a natural and probable
consequences theory,’ and he is therefore ineligible for relief as a
matter of law.” (Id. at p. 677; see § 1170.95, subd. (a).)
Defendant’s jury was instructed with CALCRIM Nos. 400 and
401 regarding direct aiding and abetting and did not receive
instructions regarding felony murder or the natural and probable
consequences doctrine, such as CALCRIM No. 540B or CALCRIM
No. 403.
       Moreover defendant was charged and convicted of first
degree murder with malice aforethought, and no underlying
felony or target offense was identified in the felony complaint, the
information, the verdict or the prosecution’s argument. Without
an underlying felony or target offense neither felony murder nor
the natural and probable consequences doctrine would have been
viable theories when the defendant was convicted. (See Stats.
2002, ch. 606, § 1 [felony murder]; People v. Prieto (2003) 30
Cal.4th 226, 252 [natural and probable consequences doctrine].)
Thus, it cannot be said that defendant “‘could not be convicted of
first degree or second degree murder because of changes to
Section 188 or 189 made effective January 1, 2019.’” (People v.
Nguyen (2020) 53 Cal.App.5th 1154, 1168, quoting § 1170.95,
subd. (a)(3).) Under these circumstances, as defendant is
ineligible for relief under section 1170.95 as a matter of law and




                                 8
cannot make a prima facie showing of eligibility under the
statute, the erroneous summary denial of his petition is
harmless.

                       DISPOSITION
     The order denying the petition for resentencing is affirmed.


                                    ________________________, J.
                                    CHAVEZ

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


________________________, J.
HOFFSTADT




                                9